EXHIBIT 10.3


THE HOWARD HUGHES CORPORATION
AMENDMENT NO. 1 TO RESTRICTED STOCK AGREEMENTS


THIS AMENDMENT NO. 1 TO RESTRICTED STOCK AGREEMENTS (this “Amendment”), dated as
of November 4, 2020, is entered into by and between The Howard Hughes
Corporation, a Delaware corporation (the “Company”), and David O’Reilly
(“Grantee”).


RECITALS


WHEREAS, the Company and Grantee entered into those certain time-based
restricted stock agreements dated as of February 16, 2018; February 20, 2019;
and February 12, 2020 (each, an “Agreement”); and


WHEREAS, the Company and Grantee desire to amend the terms of each Agreement to
provide for the immediate vesting of the Time-based Vesting Component in the
event of the death or disability of Grantee.


NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
of which is hereby acknowledged, the Company and Grantee hereby agree as
follows:


1.    Capitalized Terms. Capitalized terms not otherwise defined herein shall
have the same meanings as in each Agreement or The Howard Hughes Corporation
Amended and Restated 2010 Incentive Plan (the “Plan”), as applicable.


2.Amendment. The following shall be added as new Section 12 of the Agreement:


“Section 12. Death or Disability. Notwithstanding Sections 3 or 4 of this
Agreement, if the Grantee dies or suffers a Disability (as defined in the
Employment Agreement) prior to the vesting of the entire Time-based Vesting
Component, then the entire Time-based Vesting Component, to the extent not
already vested, shall vest and become nonforfeitable.”


3.No Other Changes. Except as provided in this Amendment, each Agreement remains
in full force and effect.


4.Interpretation. The interpretation and construction of this Amendment by the
Committee shall be final and conclusive. No member of the Committee shall be
liable for any such action or determination made in good faith.













--------------------------------------------------------------------------------





5.Governing Law. This Amendment is made under, and shall be construed in
accordance with, the laws of the State of Delaware.


6.Counterparts. This Amendment may be executed in one or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
one and the same instrument.


Remainder of Page Intentionally Left Blank; Signature Page Follows


      


2



--------------------------------------------------------------------------------






Executed in the name and on behalf of the Company, as of the date first written
above.
 
THE HOWARD HUGHES CORPORATION
 
 
 
 
By:
/s/ Peter F. Riley
 
 
Name: Peter F. Riley
 
 
Title: Senior Executive Vice President, Secretary and General Counsel

The undersigned Grantee hereby acknowledges receipt of an executed original of
this Amendment and hereby agrees to the terms and conditions herein above set
forth.


 
/s/ David O'Reilly
 
 
 
 
David O'Reilly (Grantee)
 
 
 
 
Date:
November 4, 2020





  


3

